[ex102buscragree001.jpg]
Exhibit 10.2 eFIPCO W. B. A. 448 BCA (3/15) 11238 © 2015 Wisconsin Bankers
Association/Distributed by FIPCO® BUSINESS CREDIT AGREEMENT Boxes checked are
applicable (Business Purpose Loans) Boxes not checked are inapplicable The
undersigned ("Customer", whether one or more) agrees with the undersigned lender
("Lender") as follows: 1. Loans. Customer requests that Lender lend to Customer
from time to time such amounts as Customer may request in accordance with this
Agreement (the "Loans"), and subject to the terms of this Agreement, Lender
agrees to make such Loans up to (a) the aggregate principal amount of
$____________________ at any time outstanding (the "Credit Limit"), within which
amount Customer may borrow, repay and reborrow under this Agreement (b) the
aggregate principal amount of $________________________________ (the "Credit
Limit"). Lender is not obligated to but may make Loans in excess of the Credit
Limit, and in any event Customer is liable for and agrees to pay to Lender at
Lender's address shown below all Loans, interest and other charges made to or
imposed on Customer under this Agreement. 2. Loan Procedures. Customer may
obtain Loans under this Agreement only as provided below: (a) Customer shall
give Lender at least business days' prior notice of any Loan requested under
this Agreement, specifying the date and amount of the Loan. Lender will make the
Loan available to Customer by crediting the amount of the Loan to Customer's
deposit account no. with Lender by . (b) Whenever the ledger collected balance
in Customer's deposit account no. with Lender is less than on any business day
("Trigger Amount"), for whatever reason, Customer requests Lender to
automatically advance funds in increments of $ to such deposit account in an
amount sufficient to increase the balance to the Trigger Amount, or such lesser
amount as may be available to Customer under this Agreement. (c) 3. Fees.
Customer agrees to pay to Lender the following nonrefundable fees as a condition
of access to Loans under this Agreement: (a) Commitment fee in the amount of $
payable . (b) . Customer agrees to pay any fees and charges described in this
Agreement as Loans under this Agreement if such fees and charges are not
required by Lender to be paid in cash by Customer at the time the fee or charge
is incurred under this Agreement. Furthermore, charges for credit insurance if
separately requested by Customer may be charged by Lender as Loans to Customer
under this Agreement. 4. Interest. Interest shall accrue before maturity
(whether by acceleration or lapse of time) at the stated interest rate(s)
identified in section 4(a), (b) or (c) below (each a “stated interest rate”), as
applicable, on the unpaid principal balance, calculated as provided in section
4(f) below: [Check (a), (b) or (c); only one shall apply.] (a) Fixed Interest
Rate. %. (b) Stepped Fixed Interest Rate. a/n % until a/n and a/n % thereafter.
(c) Variable Interest Rate. The stated interest rate is variable and will adjust
to equal the Index Rate (defined below) plus minus percentage points. However,
the stated interest rate shall not exceed % and shall not be less than % and
until the first change date described below the stated interest rate shall be %.
The stated interest rate shall be adjusted on the change dates provided below.
The “Index Rate" is: . The Index Rate may or may not be the lowest rate charged
by Lender. The stated interest rate shall be adjusted on the following change
dates: . A change in the interest rate will apply both to the unpaid principal
balance of Loans outstanding under this Agreement and to new Loans. If the Index
Rate ceases to be made available to Lender during the term of this Agreement,
Lender may substitute a comparable index. If section 4(b) or 4(c) is checked, a
change in the interest rate will result in an increase or decrease in the amount
of each payment of interest due under this Agreement. (d) Interest After
Maturity. Interest shall accrue on unpaid principal and interest after maturity
(whether by acceleration or lapse of time) until paid at the stated interest
rate(s) under 4(a), (b) or (c) above, as applicable, plus percentage points at
the stated interest rate of %, calculated as provided in section 4(f) below. (e)
Compounding. Prior to maturity (whether by acceleration or lapse of time),
unpaid and past due interest shall bear interest from its due date at the stated
interest rate then in effect for this Agreement, calculated as provided in
section 4(f) below. (f) Interest Calculation. Interest will be calculated by
applying a daily interest rate for the actual number of days interest is owing,
up to 365 days in a full year or 366 days in a full leap year. The daily
interest rate will be calculated as follows: [Check (1) or (2); only one shall
apply.] (1) 360 Day Rate Calculation. The daily interest rate will be calculated
on the basis of a 360 day year, which means that it is calculated by dividing
the applicable stated interest rate in section 4(a), (b) or (c), above, as
applicable, and in section 4(d), above, by 360. Customer understands and agrees
that calculating the daily interest rate using a 360 day year means the actual
annual interest rate in a 365 day year and in a 366 day leap year is higher than
the stated interest rate in section 4(a), (b) or (c), above, as applicable, and
in section 4(d), above. 2) 365 Day Rate Calculation. The daily interest rate
will be calculated on the basis of a 365 day year, which means that it is
calculated by dividing the applicable stated interest rate in section 4(a), (b)
or (c), above, as applicable, and in section 4(d), above, by 365. Customer
understands and agrees that calculating the daily interest rate using a 365 day
year means the actual annual interest rate in a 366 day leap year is higher than
the stated interest rate in section 4(a), (b) or (c), above, as applicable, and
in section 4(d), above. (g) Other Charges. If any payment (other than the final
payment) is not made on or before the day after its due date, Lender may collect
a delinquency charge of % of the unpaid amount . Customer agrees to pay a charge
of $ for each check or electronic debit presented for payment under this
Agreement which is returned unsatisfied. 5. Payment Schedule. Customer agrees to
pay to Lender the unpaid principal balance of Loans outstanding under this
Agreement and accrued interest as follows: In addition, Customer shall
immediately pay any amount by which the Loans exceed the Credit Limit, any prior
unpaid payments and any unpaid fees and charges. Lender is authorized to
automatically charge payments due under this Agreement to any account of
Customer with Lender. If payments are not automatically charged to Customer's
account, payments must be made to Lender at its address shown below and are not
credited until received in Lender's office. Lender is authorized to make book
entries evidencing Loans and payments under this Agreement and the aggregate
unpaid amount of all Loans as evidenced by those entries is presumptive evidence
that those amounts are outstanding and unpaid to Lender. All payments shall be
applied in such order as Lender elects to charges and amounts due under this
Agreement. If checked here, the date final payment is due ("Maturity Date")
shall thereafter automatically extend from year to year for one year periods
from the original Maturity Date, unless Lender gives Customer written notice to
the contrary at least ______________ days prior to the then current Maturity
Date. This Agreement includes the Additional Provisions on page 2. Dated as of .
(SEAL) (Name of Lender) (SEAL) By (SEAL) (SEAL) (SEAL) (SEAL) Page 1 of 2



--------------------------------------------------------------------------------



 
[ex102buscragree002.jpg]
ADDITIONAL PROVISIONS 6. Termination. Lender’s obligation to make Loans under
this Agreement shall terminate, and Customer shall have no further right to
obtain Loans under this Agreement, upon the first to occur of any of the
following: (a) When full and final payment of all unpaid principal and interest
is due under section 5. (b) At any time, with or without cause, upon written
notice from Lender to Customer. (c) Upon written notice by Lender to Customer
following an event of default under section 10, or, without notice at such time
that Customer becomes the subject of bankruptcy or other insolvency proceedings.
(d) At such date and time that Lender has received and is reasonably able to
react to written notice of termination from Customer. Notice of termination
signed by a Customer is binding on each Customer who signs this Agreement.
Customer shall continue to make payments when required under section 5. (e)
___________________________________________________________________________________________________________________
If Section 6(b) or 6(e), above, is checked, and Lender’s obligation to make
Loans terminates as a result, then the total unpaid balance shall automatically
become immediately due and payable in full may be paid when required under
section 5. Termination of Lender’s obligation to make Loans under this
Agreement, for whatever reason or by whichever party, does not affect Lender's
rights, powers, and privileges with regard to, nor Customer's duties and
liabilities to pay, the then existing balance due, or to perform Customer’s
other obligations under this Agreement. 7. Collateral Disclaimer. Lender
disclaims as collateral security for this Agreement (i) any real estate mortgage
or security agreement covering real property on which any building is located in
a special flood hazard area, and (ii) any mobile home located in a special flood
hazard area, when such collateral security arises under a mortgage or agreement
between Lender and Customer and any indorser or guarantor of this Agreement or
any other person providing collateral security for Customer’s obligations;
provided, however, Lender does not disclaim any such collateral security arising
under a real estate mortgage or security agreement taken contemporaneously with
this Agreement or real estate mortgage(s) or security agreement(s) in favor of
Lender, whenever taken, from
______________________________________________________________________________________________,
dated _________________________________. A special flood hazard area is an area
designated as such under the National Flood Insurance Program. 8. Financial
Statement. Customer shall furnish to Lender financial statements at least
annually and such other financial information respecting Customer at such times
and in such form as Lender may request from time to time. 9. Security Interest.
Except for collateral disclaimed as security for this Agreement under section 7
of this Agreement, this Agreement is secured by all existing and future security
agreements, assignments and mortgages from any Customer to Lender, from any
guarantor of this Agreement to Lender, and from any other person providing
collateral security for Customer's obligations to Lender under this Agreement
(each a "Security Document" and collectively the "Security Documents"), and
payment of the Loans may be accelerated according to any of them. Unless a lien
would be prohibited by law or would render a nontaxable account taxable,
Customer also grants to Lender a security interest and lien in any deposit
account Customer may at any time have with Lender. Lender may at any time after
the occurrence of an event of default set-off any amount unpaid under this
Agreement against any deposit balances or other money now or hereafter owed to
Customer by Lender. 10. Default and Acceleration. Upon the occurrence of any one
or more of the following events of default: (a) Customer fails to pay any amount
when due under this Agreement or under any other instrument evidencing any
indebtedness of Customer to Lender, (b) any information provided by Customer in
connection with this Agreement is or was false or fraudulent in any material
respect, (c) a material adverse change occurs in Customer's financial condition,
(d) Customer fails to timely observe or perform any of the duties contained in
this Agreement, (e) Customer, Customer's spouse or any surety or guarantor for
any of the Customer's indebtedness under this Agreement dies, ceases to exist,
becomes insolvent or the subject of bankruptcy or insolvency proceedings, (f)
any guaranty of Customer's obligations under this Agreement is revoked or
becomes unenforceable for any reason, or (g) an event of default occurs under
any Security Document; then, at Lender's option, and upon written notice to
Customer, Lender’s obligation to make Loans under this Agreement shall terminate
and the total unpaid balance shall become immediately due and payable without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Customer. Lender's obligation to make Loans under
this Agreement shall automatically terminate and the total unpaid balance shall
automatically become due and payable in the event Customer becomes the subject
of bankruptcy or other insolvency proceedings. Lender may waive any default
without waiving any other subsequent or prior default. Customer agrees to pay
all costs of collection, before and after judgment, including, without
limitation, reasonable attorneys' fees (including those incurred in successful
defense or settlement of any counterclaim brought by Customer or incident to any
action or proceeding involving Customer brought pursuant to the United States
Bankruptcy Code). Customer agrees to indemnify and hold harmless Lender, its
officers, directors, employees and agents, for, from and against any and all
claims, damages, judgments, penalties and expenses, including reasonable
attorneys' fees, arising directly or indirectly from credit extended under this
Agreement or the activities of Customer. This indemnity shall survive
termination of this Agreement, the repayment of all Loans and the discharge and
release of any collateral for the Loans. 11. No Waiver; Remedies. No failure on
the part of Lender to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise of the right or the exercise of
any other right. All rights and remedies of Lender are cumulative and may be
exercised from time to time together, separately, and in any order. 12. Entire
Agreement; Use of Proceeds. THIS AGREEMENT AND THE SECURITY DOCUMENTS ARE
INTENDED BY LENDER AND CUSTOMER AS A FINAL EXPRESSION OF THIS AGREEMENT AND AS A
COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS, THERE BEING NO CONDITIONS TO THE
FULL EFFECTIVENESS OF THIS AGREEMENT EXCEPT AS SET FORTH IN THIS AGREEMENT AND
THE SECURITY DOCUMENTS, AND THIS AGREEMENT MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES TO THIS AGREEMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
TO THIS AGREEMENT. Customer represents and warrants to Lender that no part of
any Loan will be used for personal, family or household purposes. 13. More Than
One Customer. If more than one person signs this Agreement as Customer, any
Customer acting alone may request Loans under this Agreement, but each Customer
is jointly and severally liable for all Loans and other obligations under this
Agreement. 14. Notice. Except as otherwise provided in this Agreement, all
notices required or provided for under this Agreement shall be in writing and
mailed, sent or delivered, if to Customer, at any Customer's last known address
or email address as shown on the records of Lender, and if to Lender, at its
address shown on page 1, or, as to each party, at such other address as shall be
designated by such party in a written notice to the other party. All such
notices shall be deemed duly given when delivered by hand or courier, or three
business days after being deposited in the mail (including any private mail
service), postage prepaid, provided that notice to Lender pursuant to section 6
shall not be effective until received by Lender and Lender has a reasonable
opportunity to act on the notice. 15. Name and Address. Customer represents that
the legal name of Customer and the address of Customer's principal residence are
as set forth on page 1. Customer shall not change its legal name or address
without providing at least 30 days’ prior notice of the change to Lender. 16.
Venue. Customer consents that venue for any legal proceeding relating to
enforcement of this Agreement shall be, at Lender's option, the county in which
Lender has its principal office in this state, the county in which Customer
resides in this state, or the county in this state in which this Agreement was
executed by Customer, and Customer submits to the jurisdiction of any such
court. 17. Amendment. No amendment or modification of any provision of this
Agreement shall in any event be effective unless it is in writing and signed by
Lender and Customer. Any waiver by Lender shall be in writing and is effective
only in the specific instance and for the specific purposes for which given. 18.
Interpretation. Each Customer acknowledges that Lender has not made any
representations or warranties with respect to, and that Lender does not assume
any responsibility to Customer for, the collectibility or enforceability of this
Agreement or the financial condition of any Customer. Each Customer has
independently determined the collectibility and enforceability of this
Agreement. The validity, construction and enforcement of this Agreement are
governed by the internal laws of Wisconsin except to the extent such laws are
preempted by federal law. Invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement. 19. Persons Bound. This Agreement shall be binding
upon and inure to the benefit of Lender and Customer and their respective heirs,
personal representatives, successors and assigns, except that Customer may not
assign or transfer any of Customer's rights under this Agreement. 20. Other
Provisions. (If none stated, there are no other provisions.) Business Credit
Agreement EWI448BCA Rev. 5/2015 Page 2 of 2



--------------------------------------------------------------------------------



 
[ex102buscragree003.jpg]
GENERAL RIDER TO BUSINESS CREDIT AGREEMENT This General Rider to Business Credit
Agreement (this "Rider") is made and entered into as of August 1, 2019 (the
"Effective Date"), by and between Citizens Community Bancorp, Inc., a Maryland
corporation ("Customer"), and Chippewa Valley Bank ("Lender"). WHEREAS, on the
Effective Date, Customer and Lender are entering into a Business Credit
Agreement (the "Credit Agreement") evidencing a line of credit in an aggregate
principal amount of up to $5,000,000 (the "Loan"); WHEREAS, the obligations,
liabilities and indebtedness of Customer with respect to the Loan will be
secured by a security interest in certain investment property of Customer
pursuant to the terms of a Collateral Pledge Agreement; and WHEREAS, Customer
and Lender wish to amend the terms and provisions of the Credit Agreement as set
forth herein. NOW, THEREFORE, in consideration of the mutual covenants,
agreements and promises herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by all
parties, the parties do hereby agree as follows, notwithstanding any other
provisions to the contrary set forth in the Credit Agreement: 1. Definitions.
All capitalized terms used herein shall have the same meaning as defined in the
Credit Agreement, unless otherwise defined in this Rider. 2. Amendments to
Credit Agreement. The Credit Agreement is hereby amended as follows: (a) Section
8 of the Credit Agreement is amended in its entirety to read as follows: 8.
Financial Statement. Customer shall furnish to Lender financial statements at
least annually and such other publically available financial information
respecting Customer at such times and in such form as Lender may reasonably
request from time to time. Customer shall have satisfied its requirement to
deliver financial statements if such statements are publically available through
https://www.ccf.us/about-us/investor- relations.html. (b) The first sentence of
Section 10 of the Credit Agreement is deleted in its entirety and replaced with
the following language: Upon the occurrence of any one or more of the following
events of default: (a) Customer fails to pay any amount within 10 days after
such amount is due under this Agreement or under any other instrument evidencing
any indebtedness of Customer to Lender, (b) any information provided by Customer
in connection with this Agreement is or was false or fraudulent in any material
respect, (c) a material adverse change occurs in Customer's financial condition,
(d) Customer fails to timely observe or perform any of the duties contained in
this Agreement, (e) Customer, Customer's spouse or any surety or guarantor for
any of the Customer's indebtedness under this Agreement dies, ceases to exist,
becomes insolvent or the subject of bankruptcy or insolvency proceedings, (f)
any guaranty of Customer's obligations under this Agreement is revoked or
becomes unenforceable for any reason, or (g) an event of default occurs under
any Security Document; then, at Lender's option, and upon written notice to
Customer, Lender’s obligation to make Loans under this Agreement shall terminate
and the total unpaid balance shall become immediately due and payable without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Customer. Notwithstanding the foregoing, if an event
of default occurs under Section 10(d), Customer shall have 10 days after notice
thereof to



--------------------------------------------------------------------------------



 
[ex102buscragree004.jpg]
cure such event of default, provided that Lender, in its reasonable discretion,
deems such event of default curable. (c) Section 14 of the Credit Agreement is
amended to add "not to exceed 3 business days" at the end of the last sentence.
(d) The following provisions are added to the end of Section 20 of the Credit
Agreement: Waiver of Jury Trial. CUSTOMER AND LENDER HEREBY KNOWINGLY AND
VOLUNTARILY WAIVE THE RIGHT EACH OF THEM MAY HAVE TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM BASED ON OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ANY OTHER ACTION OF ANY PARTY. 3. Inconsistency. To the extent
there is any inconsistency between the Credit Agreement and this Rider, this
Rider shall control. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[ex102buscragree005.jpg]
IN WITNESS WHEREOF, the parties have executed this Rider as of the Effective
Date and agree to be bound by all provisions of this Rider. CUSTOMER: CITIZENS
COMMUNITY BANCORP, INC. By: ______________________________ Stephen Bianchi,
President & Chief Executive Officer LENDER: CHIPPEWA VALLEY BANK By:
______________________________ Rick Gerber, Chief Executive Officer



--------------------------------------------------------------------------------



 